

	

		II 

		109th CONGRESS

		1st Session

		S. 582

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Pryor (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To require the Secretary of the Treasury to

		  mint coins in commemoration of the 50th anniversary of the desegregation of the

		  Little Rock Central High School in Little Rock, Arkansas, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Little Rock Central High School

			 Desegregation 50th Anniversary Commemorative Coin

			 Act.

		

			2.

			Findings

			Congress finds the

			 following:

			

				(1)

				September 2007, marks the

			 50th anniversary of the desegregation of Little Rock Central High School in

			 Little Rock, Arkansas.

			

				(2)

				In 1957, Little Rock Central

			 High School was the site of the first major national test for the

			 implementation of the historic decision of the United States Supreme Court in

			 Brown, et al. v. Board of Education of Topeka, et al., 347 U.S. 483

			 (1954).

			

				(3)

				The courage of the

			 Little Rock Nine (Ernest Green, Elizabeth Eckford, Melba

			 Pattilo, Jefferson Thomas, Carlotta Walls, Terrence Roberts, Gloria Ray, Thelma

			 Mothershed and Minnie Jean Brown), who stood in the face of violence, was

			 influential to the Civil Rights movement and changed American history by

			 providing an example on which to build greater equality.

			

				(4)

				The desegregation of Little

			 Rock Central High School by the 9 African American students was recognized by

			 Dr. Martin Luther King, Jr. as such a significant event in the struggle for

			 civil rights that in May 1958, he attended the graduation of the first African

			 American from Little Rock Central High School.

			

				(5)

				A commemorative coin will

			 bring national and international attention to the lasting legacy of this

			 important event.

			

			3.

			Coin specifications

			

				(a)

				Denominations

				The Secretary of the Treasury

			 (in this Act referred to as the Secretary) shall mint and issue

			 not more than 500,000 $1 coins, each of which shall—

				

					(1)

					weigh 26.73 grams;

				

					(2)

					have a diameter of 1.500

			 inches; and

				

					(3)

					contain 90 percent silver and

			 10 percent copper.

				

				(b)

				Legal tender

				The coins minted under this

			 Act shall be legal tender, as provided in section 5103 of title 31, United

			 States Code.

			

				(c)

				Numismatic items

				For purposes of sections 5134

			 and 5136 of title 31, United States Code, all coins minted under this Act shall

			 be considered to be numismatic items.

			

			4.

			Design of coins

			

				(a)

				Design requirements

				The design of the coins

			 minted under this Act shall be emblematic of the desegregation of the Little

			 Rock Central High School and its contribution to civil rights in

			 America.

			

				(b)

				Designation and inscriptions

				On each coin minted under

			 this Act there shall be—

				

					(1)

					a designation of the value of

			 the coin;

				

					(2)

					an inscription of the year

			 2007; and

				

					(3)

					inscriptions of the words

			 Liberty, In God We Trust, United States of

			 America, and E Pluribus Unum.

				

				(c)

				Selection

				The design for the coins

			 minted under this Act shall be—

				

					(1)

					selected by the Secretary,

			 after consultation with the Commission of Fine Arts; and

				

					(2)

					reviewed by the Citizens

			 Coinage Advisory Committee established under section 5135 of title 31, United

			 States Code.

				

			5.

			Issuance of coins

			

				(a)

				Quality of coins

				Coins minted under this Act

			 shall be issued in uncirculated and proof qualities.

			

				(b)

				Mint Facility

				Only 1 facility of the United

			 States Mint may be used to strike any particular quality of the coins minted

			 under this Act.

			

				(c)

				Commencement of issuance

				The Secretary may issue coins

			 minted under this Act beginning January 1, 2007, except that the Secretary may

			 initiate sales of such coins, without issuance, before such date.

			

				(d)

				Termination of minting authority

				No coins shall be minted

			 under this Act after December 31, 2007.

			

			6.

			Sale of coins

			

				(a)

				Sale price

				Notwithstanding any other

			 provision of law, the coins issued under this Act shall be sold by the

			 Secretary at a price equal to the sum of the face value of the coins, the

			 surcharge required under section 7(a) for the coins, and the cost of designing

			 and issuing such coins (including labor, materials, dies, use of machinery,

			 overhead expenses, and marketing).

			

				(b)

				Bulk sales

				The Secretary shall make bulk

			 sales of the coins issued under this Act at a reasonable discount.

			

				(c)

				Prepaid orders at a discount

				

					(1)

					In general

					The Secretary shall accept

			 prepaid orders for the coins minted under this Act before the issuance of such

			 coins.

				

					(2)

					Discount

					Sale prices with respect to

			 prepaid orders under paragraph (1) shall be at a reasonable discount.

				

			7.

			Surcharges

			

				(a)

				Surcharge required

				All sales shall include a

			 surcharge of $10 per coin.

			

				(b)

				Distribution

				Subject to section 5134(f) of

			 title 31, United States Code, all surcharges which are received by the

			 Secretary from the sale of coins issued under this Act shall be equally divided

			 and promptly paid by the Secretary to—

				

					(1)

					the Jefferson National Parks

			 Association for the purpose of providing support for programs and other

			 developmental activities at the Little Rock Central High National Historic Site

			 and support for the ongoing mission of the Little Rock Central High National

			 Historic Site; and

				

					(2)

					the Secretary of the Interior

			 for site improvements at the Little Rock Central High National Historic Site,

			 including the establishment of cooperative agreements to preserve and restore

			 the historic character of the vicinity in the historic site’s

			 boundaries.

				

				(c)

				Audits

				The Jefferson National Parks

			 Association shall be subject to the audit requirements of section 5134(f)(2) of

			 title 31, United States Code, with regard to the amounts received by the

			 Association under subsection (b).

			

				(d)

				Supplemental funds

				The surcharges provided to

			 the Secretary of the Interior under this section are intended by the Congress

			 to supplement amounts provided to such Secretary in appropriation Acts for the

			 Little Rock Central High National Historic Site and are not intended to be a

			 substitute for such appropriated amounts.

			

